UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7333


HERMENEGILDO RICO MARTINEZ,

                Petitioner - Appellant,

          v.

SUPERINTENDENT L.C.I. SANDY THOMAS; THEODIS BECK,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00177-GCM)


Submitted:   January 15, 2015               Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hermenegildo Rico Martinez, Appellant Pro Se. Mary Carla Babb,
Assistant   Attorney  General,  Raleigh,  North Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hermenegildo   Rico   Martinez   seeks   to     appeal   the

district court’s order dismissing his 28 U.S.C. § 2254 petition

as untimely.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on June 19, 2008.      The notice of appeal was filed on September

2, 2014. *    Because Martinez failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                    2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3